DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the Claims:
	In Claim 6, line 11, the phrase “from on the movement amount signal” is changed to --from the movement amount signal--. This is equivalent to the Claim 1 amendment by Applicant.
	In Claim 11, line 14, the phrase “from on the movement amount signal” is changed to --from the movement amount signal--. This is equivalent to the Claim 1 amendment by Applicant.
	In Claim 11, line 16, the phrase “the medium sensor” is changed to --a medium sensor--. It is noted this structure was previously presented in original Claim 11 and subsequently deleted without appropriate correction to antecedent basis.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a movement sensor with an arm located on an upper guide wherein a feeding abnormality is determined at a time a movement of the arm is detected in combination with the elements recited (Claims 1-5) and with the sequence of detection steps recited (Claims 6-10) or a movement sensor with an arm wherein a feeding abnormality is determined at a time a movement of the arm is detected in combination with the elements and sequence of detection steps as recited (Claims 11-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubo (US Patent No. 4,674,736) discloses a pickup error if too many sheets are
detected between 58 and 60, upon which feeding is stopped.
	Fujii et al. (US Pub No. 2021/0107754) discloses size sensors and sensor 82 but
lacks a dedicated arm for it.
	Yamaguchi (US Pub No. 2019/0193970) discloses movement sensor 102 and
arm 100 but no medium sensor.
	Yoshiwara et al. (US Pub No. 2017/0355539) discloses movement sensor SR6,
medium sensors S9, S10 and stopping of feed based on SR6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 8, 2022